Citation Nr: 0423004	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  03-18 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, including secondary to the 
service-connected dorsal and lumbar spine disabilities.  

2.  Entitlement to an initial rating in excess of 10 percent 
for status post compression fracture of the dorsal spine at 
D7-8.  

3.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served on active duty for training from August 
11, 1951 to August 25, 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that granted service connection for status post 
compression fracture of the dorsal spine at D7-8 and assigned 
a 10 percent rating, effective February 15, 2002; granted 
service connection for arthritis of the lumbar spine and 
assigned a 10 percent rating effective February 15, 2002; and 
denied service connection for degenerative disc disease of 
the cervical spine, including secondary to the service-
connected dorsal and lumbar spine disabilities.  

The issues of entitlement to an initial rating in excess of 
10 percent for status post compression fracture of the dorsal 
spine at D7-8, and an initial rating in excess of 10 percent 
for arthritis of the lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran was involved in a motor vehicle accident in 
August 1951, when he was returning home from a period of 
active duty for training.  

3.  The veteran sustained injuries to the dorsal and lumbar 
spine in the motor vehicle accident, but he was not treated 
for a cervical spine injury.  

4.  There is no competent medical evidence relating the 
veteran's currently diagnosed degenerative disc disease of 
the cervical spine to his military service, including 
secondary to the service-connected dorsal and lumbar spine 
disabilities.  


CONCLUSION OF LAW

Degenerative disc disease of the cervical spine, including 
secondary to the service-connected dorsal and lumbar spine 
disabilities, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002). 


Duty to Notify

With regard to the claim for service connection, a VA letter 
issued in October 2002 apprised the veteran of the 
information and evidence necessary to substantiate the claim, 
which information and evidence, if any, that he was to 
provide, and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  He was also requested to 
provide any evidence in his possession that pertained to the 
claim.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate the claims addressed 
in this decision as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and 38 C.F.R. § 3.159.  

It is noted that a recent case of the United States Court of 
Appeals for Veterans Claims (Court) held that compliance with 
38 U.S.C.A. § 5103 required that the VCAA notice requirement 
be accomplished prior to an initial unfavorable determination 
by the agency of original jurisdiction.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. June 24, 2004) 
(Pelegrini II).  Here, the veteran's claim for service 
connection for degenerative disc disease of the cervical 
spine was denied in November 2002 and the VCAA letter was 
sent in October 2002.  Therefore, there has been no Pelegrini 
II violation with regard to the timing of the VCAA notice.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In the present case, the veteran was initially advised to 
submit any evidence pertaining to his claim that was in his 
possession in an April 2002 letter.  Subsequently, as 
discussed above, in an October 2002 letter, he was advised of 
the evidence that was required to substantiate his claim for 
service connection for degenerative disc disease of the 
cervical spine, and asked to identify any outstanding 
evidence that could be obtained in support of his claim.  He 
was also advised of the division of responsibilities between 
the parties in obtaining evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Since this has been accomplished, the Board finds that all 
due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996).  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's records from his period of active duty for 
training, as well as the report of the accident he was 
involved in in October 1951, and the post-accident hospital 
records.  The RO contacted the Adjutant General in order to 
obtain the veteran's records pertaining to his National Guard 
service.  All available reports have been obtained, and there 
is no indication that there is any relevant outstanding 
service medical records.  The identified private medical 
reports have been requested on the veteran's behalf and 
associated with his claims file.  The veteran was provided 
the necessary VA examination, and a nexus opinion was 
obtained.  

The Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the issue on appeal.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim for 
service connection for degenerative disc disease of the 
cervical spine.  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service 
connection for a disability, a claimant must submit (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden may not be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  Additional disability resulting 
from the aggravation of a non service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A Report of Investigation in Case of Sickness or Injury, 
dated in September 1951, shows that the veteran was involved 
in a motor vehicle accident in August 1951 while he was 
returning home after a period of active duty for training.  
It was noted that he was re-hospitalized for a period of two 
weeks after the initial assessment of his injuries.  His 
injuries were deemed to be incurred in the line of duty by 
his Unit Commander because he had been traveling home after 
his training period.  

Private hospitalization  records dated in September 1951 show 
that the veteran was admitted with an initial diagnosis of a 
fractured back.  Subsequent X-ray reports showed minimal 
compression of D7 and 8.  He remained hospitalized for 
approximately two weeks.  

In a June 2002 letter, T.A.V., D.C. (Dr. V.), related that 
the veteran was treated on three occasions with neck pain and 
right arm pain.  The dates of treatment were February 1995, 
July 1995, and March 1999.  An X-ray of the cervical spine 
revealed degenerative disc disease at C5, C6 and C6, C7.  The 
diagnosis was cervical neuralgia.  His prognosis was guarded.  

In a July 2002 note, Dr. J.L.G., reported that the veteran 
had begun treatment for chronic back pain beginning in 1997.  
The veteran had stated that his back pain started during 
active military duty.  

Upon VA examination in October 2002, the veteran reported 
that he sustained a back injury in 1951 when he was involved 
in a motor vehicle accident.  Clinical evaluation revealed 
that the veteran had arthritis of the thoracic and lower 
spine, as well as degenerative disc disease of the cervical 
spine at C5 C6, and C7 with cervical neuralgia.  After a 
thorough review of the veteran's claims file, including the 
medical reports from the time of the accident, the examiner 
concluded that the veteran's currently diagnosed degenerative 
disc disease of the cervical spine was not related to the 
injury he sustained in service.  

Based on the clinical evidence, the Board concludes that 
service connection for degenerative disc disease of the 
cervical spine may not be granted.  It is clear from the 
record, that the veteran sustained a back injury when he was 
involved in a motor vehicle accident when he was returning 
home after completion of a period of active duty for 
training.  The medical records document that the veteran was 
treated for a compression fracture at D7 and 8.  During his 
period of hospitalization, he continued to complain of back 
pain.  However, there is no indication that he injured his 
cervical spine in the accident or that he was treated for 
neck pain.  Although the veteran has asserted that he also 
injured his neck at the time of the accident, the 
contemporaneous medical records do not support his assertion.  
The medical evidence shows that the veteran first sought 
treatment for a neck disability many years after his 
discharge from service.  The veteran was afforded a VA 
examination in October 2002.  After a thorough review of the 
veteran's claims file, including the medical reports from the 
time of the accident, the examiner concluded that the 
veteran's currently diagnosed degenerative disc disease of 
the cervical spine was not related to the injury he sustained 
in service.  No other medical opinions are of record.  
Consequently, the record does not contain any competent 
medical evidence that shows the degenerative disc disease of 
the cervical spine is related to the veteran's military 
service, including the service-connected dorsal and lumbar 
spine disabilities.  

Additionally, although he has achieved "veteran" status 
because he has established service connection for two other 
disabilities, the record does not reflect that he served on 
active duty for a continuous period of more than 90 days.  
Therefore, the presumptive provisions related to service 
connection for arthritis are not applicable to his claim for 
degenerative disc disease of the cervical spine.  
Nevertheless, the Board notes that the evidence does not 
indicate that the veteran's degenerative disc disease of the 
cervical spine was diagnosed within one year of his discharge 
from service.  Accordingly, service connection would not be 
warranted on this basis.  

To the extent that the veteran offers his own opinion that 
his degenerative disc disease of the cervical spine is 
related to his military service, including the injuries he 
sustained in the motor vehicle accident in August 1951, the 
Board notes that his opinion is not probative on the issue.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  Based on the record, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  Therefore, service connection for 
degenerative disc disease of the cervical spine, including 
secondary to the service-connected dorsal and lumbar spine 
disabilities must be denied.  See Gilbert, supra.  


ORDER

Service connection for degenerative disc disease of the 
cervical spine, including secondary to the service-connected 
dorsal and lumbar spine disabilities is denied.  




REMAND

In the November 2002 rating decision, the RO granted service 
connection for status post compression fracture of the dorsal 
spine at D7-8 and arthritis of the lumbar spine.  A 10 
percent rating was assigned for each disability, effective 
February 15, 2002.  In a March 2003 statement, the veteran 
requested increased ratings for his status post compression 
fracture of the dorsal spine and arthritis of the lumbar 
spine.  Since this statement was received within one year of 
the November 2002 rating decision, the Board has construed it 
as a timely notice of disagreement with regard to the initial 
ratings assigned for those disabilities, rather than new 
claims for increased ratings.  However, the RO has not 
provided the veteran with a statement of the case.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed, but a statement 
of the case has not been issued, the Board must remand the 
claim to the RO to direct that a statement of the case be 
issued.  Since the veteran has not been provided with a 
statement of the case on the issues noted above, the matter 
must be remanded to the RO.  

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should provide the veteran and his 
representative with a statement of the 
case pertaining to the issues of 
entitlement to an initial rating in 
excess of 10 percent for status post 
compression fracture of the dorsal spine 
at D7-8 and an initial rating in excess 
of 10 percent for arthritis of the lumbar 
spine.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of these issues to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is filed, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

The veteran need take no action until he is informed.  
However, he is advised that he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



